MANN, Judge.
Prior to this court’s rulings in Gamble v. State, 210 So.2d 238 (1968); and Urquhart v. State, 211 So.2d 79 (1968) the court below declined to follow the Fourth District Court of Appeal’s decision in Young v. State, 203 So.2d 650 (1967). Our adoption of the Young ruling makes necessary a new trial for Carpenter without the seriously objectionable charge which in effect requires the defendant to testify against himself to avoid the jury’s inference of larceny from the unexplained possession of recently stolen property This case is not distinguishable, as the state suggests, because the defendant did answer some questions put to him by the arresting officers. The jury may draw inferences from possession as it may from other circumstantial evidence, but not from unexplained possession.
The record is otherwise free from error.
Reversed and remanded for a new trial.
LILES, C. J., and HOBSON, J., concur.